Citation Nr: 1130309	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran requested a personal hearing before a member of the Board to be held by videoconference, on his March 2007 VA Form 9.  He was subsequently notified that a Travel Board hearing had been scheduled for him on June 9, 2011, in May 2011 correspondence.  However, prior to the hearing, the Veteran indicated that he wanted to withdraw his request for a Board hearing and have his appeal considered on the record.  See Video Hearing Form received in May 2011.  Thus, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(e).  

The Board also notes that there have been numerous communications on the Veteran's behalf submitted by the Disabled American Veterans during the course of his claim/appeal.  However, no duly executed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, is apparent in the record.  Because this matter is being remanded for reasons explained below, the Veteran is asked to submit a completed VA Form 21-22 to confirm his desire for representation in connection with his claim/appeal.  In addition, because DAV has clearly been involved in review of the claims file and submitting information in support of the Veteran's claim, the Board has listed the organization as the representative on the first page, above.  

The reopened issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  In a July 1970 rating decision, the RO denied the Veteran's service connection claim for a back condition, on the basis that, although his service treatment records (STRs) showed complaints of back pain in March and April of 1968 and paravertebral muscle strain was diagnosed, there was no evidence of additional disability and the service separation examination did not show a diagnosis of a back disorder. 

2.  Although the Veteran was notified of the rating decision and advised of his appellate rights, he did not appeal the decision.  Thus, the July 1970 rating decision is final.

3.  Evidence received subsequent to the July 1970 RO rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1970 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

For reasons explained in greater detail below, the Board finds the Veteran's claim to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim is being remanded for additional evidentiary development.  Thus, no discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's current claim involving a back disorder is grounded upon the same factual basis as his previous claim, which was last denied in the July 1970 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously denied claim of entitlement to service connection for a back disorder was filed in February 2006. 

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed a service connection claim for a back disorder in March 1970, the same month in which he separated from active service.  In a July 1970 rating decision, the RO denied the Veteran's claim for a back condition on the bases that, although service records showed complaint of back pain in March and April of 1968 and paravertebral muscle strain was diagnosed, there was no evidence of additional disability and the discharge examination did not show a diagnosis of a back condition.      

The Veteran received notification of the rating decision and his appellate rights in July 1970, and he did not appeal the decision.  Thus, the July 1970 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the July 1970 rating decision included the Veteran's STRs and the VA Form 21-526.  

After careful review of the evidence presented since the July 1970 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  

Indeed, the Veteran's VA treatment records from 2006 to 2010 include findings of a chronic low back disorder.  For example, a May 2007 radiological report notes an impression of "moderate multilevel discogenic disease, with worsening moderate to severe L4-5 disease."   Also, an August 2007 VA treatment record includes an assessment of chronic low back pain status post L4/5 laminectomy/ microdiscectomy in 2005 with a "redo" in 2006 due to herniation of the disc.  Notably, there was no evidence of a current chronic back disorder of record at the time of the July 1970 RO rating decision.  

In addition, the Veteran wrote on his March 2007 VA Form 9 that his back disorder has been on-going since service.  Also, in an October 1982 private treatment record, it is observed that the Veteran told an orthopaedic surgeon at that time that he began having discomfort in his back in service.  His statements alleging a continuity of symptomatology since service are competent and presumed credible for the purpose of reopening his claim.  

Thus, in summary, much of the evidence associated with the claims folder since the July 1970 denial may be considered new because it was not before VA at the time of that decision.  In addition, the evidence discussed above is also material because it relates to a previously unestablished fact necessary to substantiate the claim.  This evidence, which reflects a current diagnosis of a chronic back disorder, as well as the Veteran's competent lay account of a continuity of symptomatology since service, is presumed credible for the purpose of reopening the Veteran's claim.  

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for a back disorder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a back disorder is reopened, and to this extent the appeal is granted.  


REMAND

For reasons explained above, the Board has now found the Veteran's claim of entitlement to service connection for a back disorder to be reopened by way of the submission of new and material evidence.  After careful review of the record, however, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the reopened claim.

The evidentiary record reflects that the Veteran sought treatment for back pain on two occasions in service.  

Indeed, review of the Veteran's STRs show that he presented for treatment with complaints of pain along the right paravertebral muscle in the lower dorsal spine on March 25, 1968.  The examiner noted that there was no radiation, no pain when coughing, breathing, or sneezing, no weakness or paresthesias in the extremities.  The examiner also noted that the pulses were "ok" and the pain was worse when the Veteran was standing or sitting for a long time.  The examiner wrote that there was no previous history of back pain.  The noted impression was "paravertebral muscle strain".  The veteran was placed on profile for five days and prescribed pain medication.  

Almost a month later, on April 20, 1968, the Veteran again presented for treatment with the "same back complaint."  The examiner again noted muscle strain and prescribed a bed board and medication for treatment.

Also, as stated above, the Veteran told an orthopedic surgeon in 1982 that he began to have back discomfort in service.  The Veteran has also recently alleged that he has experienced a continuity of back symptomatology since service and he is considered competent to report the onset of his back problems.  (It is also observed that he has sustained post-service back injury.).   Further, the Veteran is shown to have a current low back disorder.  However, as pointed out by the DAV representative in the July 2011 Brief, the Veteran has not been afforded with a medical examination in connection with his claim.   
      
Upon consideration of the foregoing, the Board finds that a medical examination and medical opinion based on review of the claims folder is warranted with respect to the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran has submitted a Notice of Award letter from the Social Security Administration (SSA), which shows that SSA found that he became disabled on March 3, 2006, and was entitled to monthly disability benefits beginning September 2006.  The claims file does not contain any records from SSA and there is no indication that a request for such records has been made.  Such records are potentially relevant to the Veteran's claim.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from SSA may contain pertinent information to this claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For this reason, remand is required.  

Further, because the claim is being remanded for reasons explained above, the Board finds that any and all of the Veteran's VA treatment records from February 2006 to the present pertaining to treatment for the claimed disorder should be requested on remand.  The Veteran should also be asked to submit a completed VA Form 21-22 if he desires representation in the matter on appeal.  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to submit a completed VA Form 21-22 to confirm his desire to be represented by DAV in the matter on appeal.  Once received, associate the form with the claims folder.   

2.  Request any outstanding VA treatment records pertaining to any treatment the Veteran has received for his claimed back disorder from February 2006 to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate.

3.  Request from SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate.

4.  After actions (2) and (3) outlined above have been accomplished to the extent possible, schedule the Veteran for an appropriate examination for his claimed back disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current back disorder was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner should discuss evidence contained in the Veteran's STRs, and post-service lay and medical evidence, to include private treatment records beginning in 1982, as well as any applicable medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran has submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings, as appropriate.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.

5.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC, with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board intimates no opinion as to the ultimate disposition of the case at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


